Citation Nr: 1748216	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-02 091	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent disabling for lumbosacral spine arthritis, intervertebral disc syndrome (IVDS), and degenerative disc disease. 

2.  Entitlement to an initial rating in excess of 10 percent disabling for sensory impairment, left lower extremity musculocutaneous nerve.

3.  Entitlement to an initial rating in excess of 10 percent disabling for radiculopathy of the right lower extremity, to include the period prior to December 15, 2014.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to November 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010 (denied an increased rating for the Veteran's lumbar spine disability, granted service connection for sensory impairment of the left lower extremity, and granted service connection for erectile dysfunction) and February 2015 (granted service connection for right lower extremity radiculopathy) rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded this case for further development in October 2014, September 2015 and December 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. Â§ 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1958 to November 1986.

2.  On June 23, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
L. M. BARNARD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


